Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 21 February 2022. The amendments to the specification has overcome the objections to the disclosure. The amendment to claim 21 has overcome the 35 USC 112 rejection over this claim. The amendments to the claims have overcome the previous art rejection. 
	It is noted that the zirconia powder and bodies of new claim 28 and dependent claims 2-4, 8, 10-14 and 17-20 do not require the presence of a fluorescent agent. The newly added rejections are based on these new and amended claims.
Election/Restrictions
	Applicants’ comments with respect to the election by original presentation for prosecution on the merits have been considered. The basis for the election by original presentation for prosecution on the merits has been correct to reflect the fact that this application is the national stage application submitted under 35 USC 371.
Newly submitted claim 27 directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
The newly added claim does not share a common technical feature with the originally examined claimed processes and the originally examined claimed zirconia-particle containing powder, zirconia shaped body and zirconia calcined body produced by the claimed method since it is directed to a zirconia sintered body having a defined crystal structure morphology, is not produced by the originally examined sintering process of claim 23 and there is no indication in the claims that the process of claim 23 would produce a sintered body having the claimed crystal structure morphology. . 
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 teaches the slurry is obtained by replacing the dispersion medium in a slurry comprising water as a dispersion medium. It is unclear what is meant by this process since it is unclear how “a slurry comprising water as a dispersing medium” relates to the slurry of lines 3 and 4 of the claim and it is unclear how “the dispersion medium” which is that set forth in lines 3 and 4 of the claim is replaced in the claimed process. Dependent claims 2-4, 6 and 7 do not clarify this issue. It is noted that the specification teaches, in pargraph [0039] and the examples, the slurry is produced by replacing the dispersion medium in a slurry comprising water containing dispersion medium and zirconia particles with a dispersion medium comprising a liquid having a surface tension at 25oC of 50 mN/m or less. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106892660.
	The translation for this reference shows it teaches a process for producing an yttria-stabilized zirconia containing powder and a shaped body from the produced powder. The reference teaches forming a dispersion comprising an anhydrous ethanol, which contains less than 0.003% moisture and yttria stabilized zirconia particles having a particle size of 20-50 nm; spray drying the dispersion and then molding the resulting powder in a SPS mold. The teaching in the reference of “particle size” implies that all the particles fall within the taught particle size In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The powder resulting from that taught process would be expected to suggest the powder of claim 8, where the difference is the overlapping particle size range, since the taught spray dried slurry has the same composition as that spray dried in the process of claim 28 since the taught slurry has a moisture content of less than 0.003%, which falls within the claimed range, and ethanol has a surface tension at 25oC of 21.97 mN/m. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The dispersion medium replacement step of claim 28 does not patentably distinguish the powder of claim 8 from that taught. The taught molding step and resulting molded bodies of the reference suggest those claimed in this application, since the powder used in the molding step and the resulting molded body suggest that of claim 8, which is used in the claimed process and product. 
Claims 8, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104291832.
The translation for this reference show that it teaches a method for producing a zirconia particle containing powder and then using this powder in a 3-D printing process to form a shaped zirconia body. The powder is produced by spray drying a mixture, or slurry, comprising acetone, a polymethyl acrylate resin and zirconia particles having a diameter of less than 50 nm. This particle size overlaps the claimed average particle size of 30 nm or less. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Acetone has a surface tension at 25oC of 24 mN/m, which falls within the claimed surface tension range. Since acetone is the only dispersion medium, this mean that the content of moisture must be less than 3%, absent any showing to the contrary. The powder resulting from that taught process would be expected to suggest the powder of claim 8, where the difference is the overlapping particle size range, since the taught spray dried slurry has the same composition as that spray dried in the process of claim 28 since the taught slurry has a moisture content which falls within the claimed range, and acetone has a surface tension that falls within the claimed range.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The dispersion medium replacement step of claim 28 does not patentably distinguish the powder of claim 8 from that taught.  The taught method of 3-D printing the taught powder is the process of claims 10 and 12 and thus suggests the claimed . 
	 Claims 8, 10-12, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907.
	The translation for this reference show that it teaches a method for producing a zirconia sintered body. The taught sintered zirconia body is produced by mixing stabilized zirconia particles comprising 3-5.5 mol% yttria with ethanol and optionally an acrylic resin binder and spray drying the mixture to produce granules; press molding the granules into the desired shape, optionally calcining the shaped body at 500-1000oC and then sintering at 1300-1600oC under ordinary pressure in a high oxygen atmosphere. The taught stabilized zirconia particles have an average particle size of 10-100 nm, such as 30 nm; which overlaps the claimed average particle size range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Ethanol is one of the claimed dispersion liquids and isopropanol has a surface tension at 25oC of 22 mN/m, which falls within the claimed surface tension range. Since ethanol is the only dispersion medium, this mean that the content of moisture must fall within the claimed range, absent any showing to the contrary. The powder resulting from that taught process would be expected to suggest the powder of claim 8, where the difference is the overlapping particle size range, since the taught spray dried slurry has the same composition as that spray dried in the process of claim 28 since the taught slurry has a moisture content which falls within the claimed range, and ethanol has a surface tension that falls within the claimed range.  Even though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The dispersion medium replacement step of claim 28 does not patentably distinguish the powder of claim 8 from that taught.   The taught method of molding suggests that of claims 10-12, the taught calcining method suggest that of claim 18 and the taught sintering method suggests that of claim 23. The taught calcination temperature range overlaps that of claim 19. The resulting granules, shaped body, calcined body and sintered body suggest the claimed powder, shaped body, calcined body and sintered body.  The reference suggests the methods, powder, shaped body, calcined body and sintered body of claims 8, 10-12, 17-20 and 23.
	Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907 in view of U.S. patents 4,485,182 and 4,939,996.
	As discussed above, JP 2011-073907 teaches press molding the taught granules, which suggest the powder of claim 1, into the desired shape. U.S. patents 4,485,182 and 4,939,996 also teach that it was well known in the art to that mixing a ceramic powder, such as zirconia powder, with a resin will improve the shaped green body formed by press molding. Therefore, one of ordinary skill in the art would have found it obvious to mix the zirconia powder of JP 2011-073907 with a resin before press-molding. The combination of references suggest the claimed process.
Allowable Subject Matter
Claim 14 and 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6, 7  and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claimed process of claim 21, where the shaped body is sintered, under ordinary pressure, and between 900-1200oC is not taught or suggested by the cited art of record. The closest process is that of  JP 2011-073907 but there is no teaching or suggestion to decrease the taught sintering range so that it at least overlaps the claimed range.
	There is no teaching or suggestion in the cited art of record of the molding a zirconia powder produced by spray drying a slurry comprising zirconia particles having an average particle size of 30 nm or less and a dispersion medium comprising a liquid having a surface tension at 25oC of 50 mN/m or less. 
	There is no teaching or suggestion in the cited art of record of the process of providing a slurry comprising water containing dispersion medium and zirconia particles having an average primary particle diameter of 30 nm or less, replacing the dispersion medium comprising water of the slurry with a dispersion medium comprising a liquid having a surface tension at 25oC of 50 mN/m or less and spray drying the resulting slurry. Since this process is allowable, all claims dependent from this process would also be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/7/22